Case: 19-50310      Document: 00515190935         Page: 1    Date Filed: 11/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 19-50310                     November 7, 2019
                                  c/w No. 19-50329
                                 Conference Calendar                   Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ENRIQUE GALVAN-TAMAYO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:16-CR-104-1
                            USDC No. 2:18-CR-902-1


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Enrique Galvan-
Tamayo has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Galvan-Tamayo has not filed a response. We
have reviewed counsel’s brief and the relevant portions of the record reflected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50310    Document: 00515190935     Page: 2   Date Filed: 11/07/2019


                                 No. 19-50310
                               c/w No. 19-50329

therein. We concur with counsel’s assessment that the appeals present no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




                                       2